 


109 HR 2473 IH: To amend the Tariff Act of 1930 relating to determining the all-others rate in antidumping cases.
U.S. House of Representatives
2005-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2473 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2005 
Mr. Shaw introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Tariff Act of 1930 relating to determining the all-others rate in antidumping cases. 
 
 
1.Determination of all-others rate in antidumping casesSubparagraphs (A) and (B) of section 735(c)(5) of the Tariff Act of 1930 (19 U.S.C. 1673d(c)(5)) are each amended by striking entirely.   
 
